United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Donald J. Millman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1409
Issued: February 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2016 appellant, through counsel, filed a timely appeal from a January 4,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to justify termination of
appellant’s wage-loss compensation and medical benefits effective February 11, 2015 as she no
longer suffered residuals or disability due to the accepted June 6, 2013 employment injury; and
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

(2) whether appellant has established any continuing residuals or disability due to the June 6,
2013 employment injury after February 11, 2015.
FACTUAL HISTORY
On June 6, 2013 appellant, then a 47-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 6, 2013 she injured her right foot, toe, ankle, leg, and lower
back when she fell while descending stairs due to a staircase collapse. She stopped work.
OWCP accepted appellant’s claim for right ankle sprain.3 It paid compensation benefits and
placed appellant on the periodic rolls.
Appellant received medical treatment from Dr. Burgess L. Berlin, a Board-certified
orthopedic surgeon. In narrative reports dated June 11 and 13, 2013, he indicated that appellant
was under his care for injuries sustained to her neck, middle, and low back, right shoulder, right
hip, right ankle, and right foot as a result of a June 6, 2013 employment injury. Upon
examination of her neck, Dr. Berlin observed decreased sensation in the C6 through T1
dermatomes bilaterally and marked tenderness over the thoracic paravertebral muscles with
marked limitation of thoracic range of motion. Lumbar examination revealed lumbar
paravertebral muscle spasm and moderate limitation of lumbosacral range of motion in all
ranges. Dr. Berlin reported that straight leg raise testing was positive at 30 degrees with a
positive Lasegue sign. Upon examination of appellant’s right ankle, he noted a collateral
ligament sprain grade 1 to 2. Examination of appellant’s right shoulder demonstrated tenderness
over the anterolateral aspect with limitation in active forward flexion and abduction to 80
degrees. Dr. Berlin diagnosed post-traumatic cervical, thoracic, lumbosacral myositis with
radiculitis, post-traumatic right shoulder bursitis tendinitis, post-traumatic right hip bursitis
tendinitis, and post-traumatic right ankle and foot sprain. He explained that appellant’s injuries
had an adverse effect on appellant’s ability to engage in normal and customary activities of daily
living, especially her job duties, which included prolonged standing and walking and repeated
lifting and bending. Dr. Berlin recommended that appellant remain off work.
An October 14, 2013 magnetic resonance imaging (MRI) scan report of the right foot by
Dr. Michael Yuz, a Board-certified diagnostic radiologist, revealed evidence of cystic changes
within the navicular bone likely to be chronic in nature. Dr. Yuz reported chronic tendinosis of
the Achilles tendon, tenosynovitis of the flexor hallucis tendon, and focal cystic changes within
the navicular bone likely to be chronic in nature.
OWCP subsequently referred appellant to Dr. William Oppenheim, a Board-certified
orthopedic surgeon, for a second opinion examination to determine whether she continued to
have residuals and remained disabled due to her June 6, 2013 employment injury and whether
she sustained other medical conditions as a result of the June 6, 2013 incident. In a
December 10, 2013, report, Dr. Oppenheim described the June 6, 2013 employment incident and
reviewed appellant’s history. He conducted a physical examination and found no objective
findings to support that appellant continued to have residuals of her accepted right ankle injury
or that she needed further medical treatment. Dr. Oppenheim advised that she was able to return
3

In its decision, OWCP noted that the conditions of post-traumatic cervical, thoracic, lumbosacral myositis with
radiculitis, post-traumatic right shoulder bursitis tendinitis, and post-traumatic right hip bursitis tendinitis had not
been accepted under this claim because the medical evidence was insufficient to establish these conditions.

2

to work. With regard to Dr. Berlin’s opinion that appellant sustained additional injuries to her
cervical spine, lumbar spine, and right shoulder, he reported that he found no objective findings
to establish these diagnosed conditions at the time of his examination.
OWCP proposed to terminate appellant’s wage-loss compensation and medical benefits
in a decision dated January 21, 2014. It found that the weight of the medical evidence rested
with the opinion of the second opinion examiner, Dr. Oppenheim, who determined in a
December 10, 2013 report that there were no objective findings to demonstrate that appellant
continued to have residuals of her June 6, 2013 employment injury. Appellant was afforded 30
days to submit additional evidence or argument if she disagreed with the proposed termination.
In a letter dated February 18, 2014, appellant, through counsel, indicated that she was
submitting a new narrative report from Dr. Berlin in support of her claim for continued benefits.
In a February 11, 2014 narrative report, Dr. Berlin described the June 6, 2013
employment incident and noted that appellant was immediately treated in the emergency room
for a right ankle sprain. He related that appellant then presented to his office for complaints of
neck, right shoulder, middle, low back pain and stiffness, right ankle pain, and right hip pain.
Dr. Berlin discussed his examination findings from appellant’s initial evaluation and noted that
repeat evaluations revealed a neurologic deficit in appellant’s upper and lower extremities and a
positive impingement sign with an equivocal drop arm sign of the right shoulder. He opined that
there was a “direct causal relationship between the accident in question and the resultant injuries
this patient sustained.” Dr. Berlin explained:
“The axial loading force was of sufficient magnitude when she fell into a seated
position to cause injuries to her cervical, thoracic, and lumbar spine. Also, when
she struck her body against the steps, in twisting it, she so injured her right
shoulder, right hip, and right ankle. I feel there is a direct correlation physically
between the history of the trauma and the resultant pathologies.”
Appellant underwent a right shoulder MRI scan by Dr. Joel Swartz, a Board-certified
diagnostic radiologist, revealed moderate productive change at the acromioclavicular joint,
which was encroaching on the supraspinatus muscle tendon complex, fluid in the subacromial/
subdeltoid bursa compatible with shoulder impingement, and partial thickness tear of the
supraspinatus and infraspinatus tendon. A lumbar spine MRI scan by Dr. Swartz revealed
straightening of normal lordotic curvature, compatible with muscle spasm and broad-based disc
bulges at L4-5 and L5-S1. In a June 7, 2014 MRI scan of the cervical spine, Dr. Swartz reported
disc degeneration with mild-to-moderate disc protrusion and left greater than right
neuroforaminal narrowing at C5-6, mild disc protrusion to left at C6-7 and C7-T1, and moderate
disc degeneration with mild disc protrusion on the left at C4-5, mild-to-moderate disc protrusion
eccentric toward the left neuroforamen at C3-4 as described, and mild disc bulging to left at
C2-3.
On June 6, 2014 appellant returned to part-time duty.
OWCP determined that a conflict in the medical evidence existed between Dr. Berlin,
appellant’s treating physician, and Dr. Oppenheim, OWCP’s second opinion physician, with
respect to her employment-related conditions and her disability. It referred appellant, along with

3

a statement of accepted facts and a copy of the record, to Dr. Howard M. Pecker, a Boardcertified orthopedic surgeon, to resolve the conflict.
In a July 31, 2014 report, Dr. Pecker described the June 6, 2013 employment injury and
noted that OWCP accepted appellant’s claim for right ankle sprain. He related that appellant was
initially examined in the emergency room (ER) for complaints of right foot and ankle pain and
returned to the emergency room two days later for complaints of pain in her neck and back
which radiated to her right trapezius and arm. Relative to the accepted condition of right ankle
sprain, he explained that x-ray examination of appellant’s right ankle showed normal bone, with
no evidence of fracture or dislocation. Dr. Pecker indicated that appellant continued to complain
of low back pain and neck pain radiating to the right trapezius and shoulder. He reviewed
appellant’s medical records and noted that various diagnostic examinations of the cervical spine
and upper extremity revealed degenerative changes. Upon physical examination, Dr. Pecker
reported no tenderness or crepitance of the cervical spine. Range of motion exhibited extension
and flexion to 45 degrees and forward flexion on causal observation. Right and left rotation was
to 50 degrees. Upon examination of appellant’s upper extremities, Dr. Pecker observed 2+ deep
tendon reflexes and sensation to pinprick in the right hand. Examination of the right shoulder
revealed complaints of tenderness with light palpation of the clavicle and tenderness of the right
trapezius. Dr. Pecker noted forceful resistance to motion after forward elevation to 120 degrees
and resisted downward pressure on the shoulder forcefully at the top of the range. Upon
examination of the lumbar spine, he observed intact sensation to pin prick throughout and diffuse
tenderness with moderate palpation of the right Achilles. Strength was 5+ and deep tendon
reflexes were 2+.
Dr. Pecker opined that there was no objective evidence of traumatic injury to the
shoulder, lumbar spine, or the lower extremities related to the accident on examination. He
explained that variable sensation reporting in the right upper extremity was inconsistent with the
MRI scan findings or with radiculopathy of the cervical spine. Dr. Pecker also related that
tenderness with light palpation of the clavicle and forceful resistance to motion at variable
forward elevation angle was not consistent with internal derangement of the shoulder. He further
indicated that variable reporting and findings of different ER visits were inconsistent with the
findings on MRI scan and with the mechanism of injury. Dr. Pecker noted that MRI scan
findings of the cervical spine were consistent with mild degenerative disc changes and were
consistent with the claimant’s age. He reported that the only current diagnosed condition was
degenerative disc disease of the cervical spine, which was not causally related to the work
accident. Dr. Pecker concluded that there were no objective findings causally related to the
June 6, 2013 employment injury. He reported that further medical treatment for her June 6, 2013
injury was not needed and appellant could continue to work.
Appellant continued to be treated by Dr. Berlin for complaints of pain and stiffness in her
neck, back, right hip, and right upper and lower extremity. He provided physical examination
findings similar to his previous examinations and recommended physical therapy and isometric
and isotonic exercises to help relieve her symptoms. In an October 17, 2014 letter, Dr. Berlin
opined that appellant’s injuries currently comprised of post-traumatic right shoulder torn rotator
cuff with impingement syndrome, post-traumatic right foot tendinitis, and a cervical and
lumbosacral myositis with radiculopathy. He noted that because appellant’s symptoms had
flared up, he recommended that appellant remain out of work for the next four weeks.

4

OWCP finalized the termination of appellant’s wage-loss and medical benefits in a
decision dated February 11, 2015. It found that Dr. Pecker’s July 31, 2014 impartial medical
report represented the special weight of the medical evidence and established that she no longer
suffered residuals or disability due to her June 6, 2013 employment injury.
On March 10, 2015 OWCP received appellant’s request, through counsel, for a hearing
before an OWCP hearing representative.
A hearing was held on October 15, 2015. Counsel asserted that Dr. Pecker only
addressed the accepted condition of appellant’s right ankle, but appellant had sustained other
multiple injuries in the accepted fall. Appellant described the June 6, 2013 employment incident
and the symptoms she experienced after her injury. She noted that she was initially treated for
only right foot and ankle pain. Appellant related that the next morning she woke up with
extreme pain on her entire right side. The pain continued to worsen over the next few days so
appellant went back to the ER again and was treated for musculoskeletal contusions. Appellant
indicated that she was seen by Dr. Berlin on June 11, 2013 for pain and stiffness in the neck,
arm, low back, and right ankle. She noted that Dr. Berlin diagnosed post-traumatic cervical
thoracic and lumbosacral myositis with radiculitis, post-traumatic right shoulder bursitis, and
post-traumatic right hip bursitis with tendinitis, and post-traumatic right ankle and right foot
sprain. Appellant described the medical treatment she continued to receive, including physical
therapy, nerve block injections, and surgery on July 29, 2015. She noted that she returned to
part-time light duty until October 13, 2014 when she was pulled out of work due to a worsening
of her conditions.
Following the hearing, appellant submitted a November 10, 2015 narrative letter by
Dr. Berlin. He described the June 6, 2013 employment injury and related that when appellant
fell as the stairs collapsed, her entire body was jolted and she fell into a seated position, striking
her buttocks and twisting her right ankle. Dr. Berlin noted that as a result of the impact appellant
put a forceful axial load on her spine. He discussed in detail the medical treatment he provided
for appellant beginning on June 11, 2013, including his examination findings, diagnoses, and
recommendations. Dr. Berlin opined that the injuries for which he was treating appellant
involved her neck, low back, right shoulder, right hip, and right ankle comprising the diagnoses
of traumatic cervical and lumbosacral myositis with radiculopathy, right shoulder bursitis
tendinitis, right hip bursitis, and right ankle and foot Achilles, and flexor and extensor tendinitis
were directly and causally related to the work injury of June 6, 2013. He reported: “that the axial
loading force was of sufficient magnitude when she fell into a seated position to cause injuries to
her cervical, thoracic, and lumbar spine. Also, when she struck her body against the steps, in
twisting it, she injured her right shoulder, right hip, and right foot.” Dr. Berlin opined that
appellant was still in need of medical treatment and continued to be disabled from work.
By decision dated January 4, 2016, OWCP’s hearing representative affirmed the
February 11, 2015 termination decision. She determined that the special weight of evidence
rested with the opinion of the referee medical examiner, Dr. Pecker, who determined in a
July 31, 2014 report that appellant no longer had any residuals or disability causally related to
her June 6, 2013 employment injury.

5

LEGAL PRECEDENT -- ISSUE 1
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.4 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.5 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.8
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is a disagreement between the physician making the examination for the United
States and the physician of an employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination and resolve
the conflict of medical evidence.9 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10 The opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.11
ANALYSIS -- ISSUE 1
OWCP determined that a conflict in medical opinion evidence existed between
Dr. Berlin, appellant’s treating physician, who continued to opine that appellant had residuals of
her accepted right ankle sprain as well as cervical, lumbar, and right shoulder conditions
resulting from the June 6, 2013 employment injury, and Dr. Oppenheim, OWCP’s referral
physician, who found that appellant no longer suffered residuals of her June 6, 2013 employment
injury. Appellant was referred to Dr. Pecker for an impartial medical examination to resolve the
conflict in medical evidence regarding whether she continued to have residuals or disability
causally related to the June 6, 2013 employment injury.
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
8

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

9

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
10

20 C.F.R. § 10.321.

11

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

In a July 31, 2014 report, Dr. Pecker described that on June 6, 2013 appellant fell down,
striking her right side and twisting her right ankle, when the staircase she was walking on
collapsed while working. He noted her accepted condition for right ankle sprain. Dr. Pecker
discussed appellant’s medical treatment and related her continued complaints of low back pain
and neck pain radiating to the right trapezius and shoulder. Regarding her accepted right ankle
sprain condition, Dr. Pecker related that x-ray of the right ankle showed normal findings, with no
fracture or dislocation.
Regarding appellant’s other alleged conditions, he related that upon physical
examination, appellant had no tenderness or crepitance of the cervical spine. Examination of
appellant’s right shoulder revealed complaints of tenderness with light palpation of the clavicle
and tenderness of the right trapezius with forceful resistance to motion after forward elevation to
120 degrees and resisted downward pressure on the shoulder forcefully at the top of the range.
Dr. Pecker observed intact sensation to pin prick throughout the lumbar spine and diffuse
tenderness with moderate palpation of the right Achilles.
Dr. Pecker opined that there was no objective evidence of traumatic injury to the
shoulder, lumbar spine, or the lower extremities related to the accident on examination. He
explained that appellant’s complaints on examination and her results were inconsistent with MRI
scan findings or with the mechanism of injury. Dr. Pecker noted that the only current diagnosed
condition was degenerative disc disease of the cervical spine, which was not causally related to
the work accident. He concluded that there were no objective findings on examination to support
that appellant continued to suffer from the accepted right ankle sprain or from any other medical
conditions causally related to the June 6, 2013 employment injury. Dr. Pecker reported that
appellant was able to continue working and that she was no longer in need of further medical
treatment.
The Board finds that Dr. Pecker’s July 31, 2014 report is entitled to the special weight of
the medical opinion evidence and establishes that appellant no longer had residuals of her
employment injury and was able to continue to work. Dr. Pecker’s specifically noted that x-ray
evaluation of appellant’s right ankle showed normal findings. He provided an accurate history of
the June 6, 2013 employment injury and reviewed her medical records. Dr. Pecker performed a
thorough, clinical examination and provided findings on examination. He opined that there were
no objective findings to support appellant’s subjective complaints that she suffered from any
medical conditions or was unable to work due to her June 6, 2013 employment injury.
Accordingly, the Board finds that Dr. Pecker’s medical opinion was sufficient for OWCP to
justify the termination of appellant’s wage-loss and medical benefits effective February 11, 2015
as she no longer had residuals of and remained disabled due to her June 6, 2013 employment
injury.12
On appeal, counsel disagrees with the findings of Dr. Oppenheim and Dr. Pecker that
there was no objective evidence of traumatic injury to the shoulder, lumbar spine, or lower
extremities. He alleges that the medical reports of Dr. Berlin and appellant’s testimony
supported a causal relationship between injuries to appellant’s shoulder, lumbar spine, and lower
extremities and the June 6, 2013 work-related incident. As noted above, however, Dr. Pecker’s
12

Id.

7

opinion was entitled to the special weight of the medical opinion evidence as an impartial
medical examiner and established that appellant no longer had any residuals or disability
causally related to the accepted employment-related injury.
LEGAL PRECEDENT -- ISSUE 2
When OWCP meets its burden of proof to terminate appellant’s compensation benefits on
February 11, 2015, the burden shifts to appellant to establish continuing disability causally
related to the accepted employment injury.13
Causal relationship is a medical issue. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.14
ANALYSIS -- ISSUE 2
The Board finds that the evidence submitted following the February 11, 2015 termination
decision was insufficient to establish that appellant continued to be disabled after that date due to
the June 6, 2013 employment injury.
Appellant submitted a November 10, 2015 narrative letter by Dr. Berlin. He described
the June 6, 2013 employment injury and noted that, as a result of the impact of falling on the
stairs, appellant put a forceful axial load on her spine. Dr. Berlin discussed the medical
treatment that appellant received and provided physical examination findings. He opined that the
injuries for which he was treating appellant involving her neck, low back, right shoulder, right
hip, and right ankle comprising the diagnoses of traumatic cervical and lumbosacral myositis
with radiculopathy, right shoulder bursitis tendinitis, right hip bursitis, and right ankle and foot
Achilles and flexor and extensor tendinitis were directly and causally related to the work injury
of June 6, 2013. Dr. Berlin opined that appellant was still in need of medical treatment and
continued to be disabled from work. The Board notes that while Dr. Berlin provided an
affirmative opinion on causation, he did not provide any medical rationale explaining how
appellant continued to be disabled as a result of the June 6, 2013 employment injury. A medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.15 Furthermore,
Dr. Berlin was on one side of the conflict resolved by Dr. Pecker and the Board has held that
reports from a physician who was on one side of a medical conflict that an impartial medical
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner, or to create a new conflict.16 His report, therefore, has failed to
establish appellant’s continued disability as a result of the June 6, 2013 employment injury.
13

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

14

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

15

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (issued February 6, 2009).

16

I.J., 59 ECAB 408 (2008).

8

Appellant has not submitted sufficient medical evidence to demonstrate that she has any
continuing disability causally related to the June 6, 2013 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation benefits effective February 11, 2015. The Board further finds that appellant has
failed to establish continuing employment-related residuals or disability after February 11, 2015
causally related to the June 6, 2013 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

